DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE, amendment, and response filed on 08/23/2021.
Claims 21, 28, and 35 have been amended.
Claims 21-40 are currently pending and have been examined.



















Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Statement of Statutory Basis, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Response to Arguments

Applicant’s arguments received 08/23/2021 have been fully considered but they are not persuasive.  Applicant asserts that Ramachandran, Sutter, Hunt, Durbin, and McDowell, whether taken individually or in combination, fail to disclose or suggest the limitations of the amended claims.  The Examiner respectfully disagrees and points to the updated rejections below.  Authentication, data storage and replication among multiple devices is disclosed.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


s 21-26 and 28-39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ramachandran et al. (USPGP 2013/0238745 A1) hereinafter RAMACHANDRAN, in view of Sutter (US 5,924,094 A), hereinafter SUTTER, and further in view of Hunt et al. (USPGP 2009/0006156 A1), hereinafter HUNT.

Claim 21:
RAMACHANDRAN as shown below discloses the following limitations:
determining a first data store on a first electronic device of a user; (see at least Figures 1, 2B as well as associated and related text; paragraphs 0093, 0096)
generating a unique user identifier, associated with the user, for storage in the first data store on the first electronic device; (see at least paragraphs 0005, 0009, 0058, 0059, 0063, 0074)
determining a second data store on a second electronic device of the user; (see at least Figures 1, 2B as well as associated and related text; paragraphs 0081, 0093, 0096)

RAMACHANDRAN does not specifically disclose the following limitations, but SUTTER as shown does:
replicating the unique user identifier for storage on the second data store on the second electronic device; (see at least column 50: 13-40 – userid’s included in several groups)
modifying data within the first data store to store activity data associated with the first electronic device; (see at least column 5:24-47; column 6:8-19 – replicating activity data and updates)
authenticating the user on the second electronic device; (see at least column 50: 13-40 – userid’s included in several groups)
In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of RAMACHANDRAN with the technique of SUTTER because, “A key problem in current database design is providing equal database access to all users whether they are local or remote.  For example, to provide equal access to sales agents with their portable computers, to executives working from home, to work groups at satellite offices, to business SUTTER: column 1: 20-29).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, the prior art of record differs from the claimed invention only by the substitution of some components.  However, the substituted components were undoubtedly known in the art at the time of the invention, and the technical ability existed to substitute the components as claimed and the result of the substitution is predictable.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  
The combination of RAMACHANDRAN/SUTTER does not specifically disclose upon successful authenticating of the user, synchronizing the first data store of the first electronic device of the user and the second data store of the second electronic device of the user by replicating the activity data associated with the first electronic device of the second data store on the second electronic device, wherein a remote data store is configured to store the activity data for replication across at least one of the second data store of the second electronic device and a third data store of a third electronic device of the user.   HUNT, however, in at least paragraphs 0118, 0119, 0149, 0439, 0454 and 0457 does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of RAMACHANDRAN/SUTTER with the technique of HUNT because, “A key problem in current database design is providing equal database access to all users whether they are local or remote.  For example, to provide equal access to sales agents with their portable computers, to executives working from home, to work groups at satellite offices, to business partners, and to suppliers, presents a challenge to existing database design.  Advantageously, each user should be able to use and change selected information from their computer, with the same performance and functionality that they would enjoy at a workstation located at head office with the server.” (SUTTER: column 1: 20-29).  Moreover, KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, the prior art of record differs from the claimed invention only by the substitution of some components.  However, the substituted components were undoubtedly known in the art at the time of the invention, and the technical ability existed to substitute the components as claimed and the result of the substitution is predictable.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 22:
The combination of RAMACHANDRAN/SUTTER/HUNT discloses the limitations as shown in the rejections above.  RAMACHANDRAN further discloses the following limitations:
receiving a request for a graphical element from the first electronic device;
determining, based on the activity data in the first data store and/or the unique user identifier, the graphical element from a plurality of graphical elements; and
providing the graphical element to the first electronic device.
See at least paragraphs 0002 and 0005.

Claim 23:
The combination of RAMACHANDRAN/SUTTER/HUNT discloses the limitations as shown in the rejections above.  RAMACHANDRAN further discloses the graphical element comprises a digital advertisement.  See at least paragraphs 0030 and 0046.

Claim 24:
The combination of RAMACHANDRAN/SUTTER/HUNT discloses the limitations as shown in the rejections above.  RAMACHANDRAN further discloses:
determining a user-generated event; (see at least paragraphs 0030 and 0046)
RAMACHANDRAN does not specifically disclose the following limitations, but SUTTER
updating the first data store based on the user-generated event; (see at least column 5:24-47; column 6:8-19 – replicating activity data and updates)
In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of RAMACHANDRAN with the technique of SUTTER because, “A key problem in current database design is providing equal database access to all users whether they are local or remote.  For example, to provide equal access to sales agents with their portable computers, to executives working from home, to work groups at satellite offices, to business partners, and to suppliers, presents a challenge to existing database design.  Advantageously, each user should be able to use and change selected information from their computer, with the same performance and functionality that they would enjoy at a workstation located at head office with the server.” (SUTTER: column 1: 20-29).  (RAMACHANDRAN: paragraph 0002).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, the prior art of record differs from the claimed invention only by the substitution of some components.  However, the substituted components were undoubtedly known in the art at the time of the invention, and the technical ability existed to substitute the components as claimed and the result of the substitution is predictable.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  
The combination of RAMACHANDRAN/SUTTER does not specifically disclose synchronizing the first data store of the first electronic device and the second data store of the second electronic device by modifying activity data in the second data store on the second electronic device. HUNT, however, in at least paragraphs 0118, 0119, 0149, 0439, 0454 and 0457 does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of RAMACHANDRAN/SUTTER with the technique of HUNT because, “A key SUTTER: column 1: 20-29).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, the prior art of record differs from the claimed invention only by the substitution of some components.  However, the substituted components were undoubtedly known in the art at the time of the invention, and the technical ability existed to substitute the components as claimed and the result of the substitution is predictable.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 25, 26:
The combination of RAMACHANDRAN/SUTTER/HUNT discloses the limitations as shown in the rejections above.  HUNT further discloses:
the first data store is a sandboxed storage system associated with a browser application.
generating a first instance identifier associated with the first electronic device;
associating the first instance identifier with the unique user identifier,
wherein the first instance identifier is associated with a sandboxed storage system, and the sandboxed storage system is associated with a browser application.
See at least paragraphs 0118, 0119, 0149, 0439, 0454 and 0457; Figure 36 as well as associated and related text.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of RAMACHANDRAN/SUTTER with the technique of HUNT because, “A key problem in current database design is providing equal database access to all users whether they are local or remote.  For example, to provide equal access to sales agents with their portable computers, to executives working from home, to work groups at satellite offices, to business partners, and to suppliers, presents a challenge to existing database design.  Advantageously, each user should be able to use and change selected information from their computer, with the same performance and functionality that they would enjoy at a workstation located at head office with the server.” (SUTTER: column 1: 20-29).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, the prior art of record differs from the claimed invention only by the substitution of some components.  However, the substituted components were undoubtedly known in the art at the time of the invention, and the technical ability existed to substitute the components as claimed and the result of the substitution is predictable.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 28-39:
The combination of RAMACHANDRAN/SUTTER/HUNT discloses the limitations as shown in the rejections of the claims above.  The Examiner finds that remaining claims 28-39 are not patentably distinct from claims 21-26, because the inventions in the claims are directed to related, indistinct products.  The related inventions would be distinct if: (1) the inventions as claimed were either not capable of use together or could have a materially different design, mode of operation, function, or effect; (2) the inventions did not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed were not obvious variants.  See MPEP § 806.05(j). Furthermore, the inventions as claimed encompass overlapping subject matter and are obvious variants that do not produce any new, meaningful, synergetic result that would render the claims novel.  Therefore, for the sake of clarity, the Examiner has grouped the rejections of claims 21-26 and 28-39, accordingly using the same references and citations as above.  


s 27 and 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over RAMACHANDRAN/SUTTER/HUNT, and further in view of Durbin (USPGP 2007/0067334 A1), hereinafter DURBIN.

Claims 27 and 40:
The combination of RAMACHANDRAN/SUTTER/HUNT discloses the limitations as shown in the rejections above.  RAMACHANDRAN further discloses the first instance identifier is associated with a domain cookie storage system of a browser application. See at least paragraphs 0005, 0009, 0058, 0059, 0063, and 0074.
RAMACHANDRAN/SUTTER/HUNT does not specifically disclose:
generating a first instance identifier associated with the first electronic device;
associating the first instance identifier with the unique user identifier,
However, DURBIN, in at least paragraph 0043 discloses Userid’s as an identifier for a particular instance as well as unique ID’s.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of RAMACHANDRAN/SUTTER/HUNT with the technique of DURBIN because, “…there has been a need for improvement in control of access to presentation pages in computer systems that serve information to large numbers of users.  There also has been a need for improvement in workflow routing involving access to pages by multiple users in such computer systems.  The present invention meets these needs.” (DURBIN: paragraph 0002).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, the prior art of record differs from the claimed invention only by the substitution of some components.  However, the substituted components were undoubtedly known in the art at the time of the invention, and the technical ability existed to substitute the components as claimed and the result of the substitution is predictable.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  
Examiner’s Note – Electronic Communications

The U.S. Patent & Trademark Office’s (USPTO) policy regarding communications between examiners and Applicant s via the internet is set forth in MPEP 502.03: 
“Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122... Where a written authorization is given by the Applicant, communications via Internet e-mail...may be used. In such case, a printed copy of the Internet email communications MUST be ... entered in the patent application file.”

In addition, Article 8 of the Patent Internet Usage Policy (which is reproduced in MPEP §502.03, subsection V) states in part:
“Internet e-mail shall NOT be used to conduct an exchange of communications similar to those exchanged during telephone or personal interviews unless a written authorization has been given under Patent Internet Usage Policy Article 5 to use Internet e-mail. In such cases, a paper copy of the Internet e-mail contents MUST be made and placed in the patent application file...in the same manner as an Examiner Interview Summary Form is entered.”

The Office has a policy of only communicating with the Applicant s by email, calendar/scheduler applications, or video conferencing tools with Applicant’s informed consent. As noted in Article 6 of the Patent Internet Usage Policy, “[t]he misrepresentation of a sender's identity (i.e., spoofing) is a known risk when using electronic communications. Therefore, Patent Organization users have an obligation to be aware of this risk and conduct their Internet activities in compliance with established procedures.” Office employees are not permitted to communicate with Applicant s regarding a patent application via Internet e-mail unless there is written authorization by the Applicant s in the application file. Applicant is encouraged to submit form PTO/SB/439 to accommodate email correspondence.

CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

ORACLE.  Oracle Database Lite: Synchronizing Data Between a Device and an Oracle Database. (August 2007).  Retrieved online 10/20/2021.
https://www.oracle.com/technetwork/database/database-lite/olsync-131762.pdf

LEE NAM SOO. (KR 2009/0113456 A).     “A targeting advertisement system and a method thereof are provided to supply an effective targeting advertisement service using a user access history of various wire/wireless communication media.  A plurality of information management servers (300) manages user access information about each of communication media.  An integrated advertisement control server (100) collects the user access information about a communication medium among the communication media.  The integrated advertisement control server selects advertisement contents to be transmitted to another communication medium of the user based on the collected user access information.”

NAONO, NORIHIKO.  INFORMATION SYNCHRONIZING DEVICE.  (WO 2010/093033 A1).

LAGADEC, ROGER et al. AUTHORIZATION VERIFICATION METHOD AND DEVICES SUITED THEREFOR. (WO 2005/036472 A1).






S. Agarwal et al. On the Scalability of Data Synchronization Protocols for PDAs and Mobile Devices (July 15, 2001).  Retrieved online 11/19/2020. http://people.bu.edu/staro/pda_review.pdf
“Personal Digital Assistants (PDAs) and other mobile computing devices rely on synchronization protocols in order to maintain data consistency. These protocols operate in environments where network resources such as bandwidth, memory and processing power are limited. In this paper, we examine a number of popular and representative synchronization protocols, such as Palm’s HotSync, Pumatech’s Intellisync, and the industry-wide SyncML initiative. We investigate the scalability performance of these protocols as a function of data and network sizes, and compare these protocols to a novel synchronization approach, CPISync, which addresses some of their scalability concerns. The conclusions of this survey are intended to provide guidance for handling scalability issues in synchronizing data on large, heterogeneous, tetherless networks.

















Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)